ZD VENTURES INC 47 Avenue Road, Suite 200 Toronto, Ontario, Canada M5R 2G3 T:416-929-1806 F:416-929-6612 February 6, 2014 Posted on EDGAR Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining US Securities and Exchange Commission 450 Fifth Street, N. W. Washington, D.C. 20549-4628 USA RE:ZD Ventures, Inc. Amendment # 1 to Form 10-K for the fiscal 2013 Filed December 23, 2013 Response dated January 21, 2014 Form 8-K filed July 19, 2012 File # 333-127389 Dear Tia L. Jenkins, We refer to your letter dated January 27, 2014. We have filed this letter, by way of correspondence; to notify you that we are requesting an extension to file the amendment to the Form 10-K for the fiscal year ended March 31, 2013 to no later than February 18, 2014. We have requested this extension as the registrant’s independent accountant requires additional time to review our responses to your letter dated January 27, 2014, prior to its submission. Please contact the undersigned for any further information in the matter. Sincerely, /s/ Kam Shah Kam Shah Chief Executive Officer
